     Case 8:18-cv-00206-JGB-JC Document 23 Filed 06/12/19 Page 1 of 5 Page ID #:331



 1     STEVEN EI'Z~C Got. ~T~                     6E 56v'~- ~iS ~--► ~~ S~„~-; S ~'

                                                                                        .~_._u.~.~...' _. _.__, _ . w . . ~r
                                                                                   c~~!~~<,

 3     ~t~lSOw,„C~ ~S`~3                                                                      JUN          2 L019
 ~                        ~       ~      ~ .t ~
                                                                                                       ;
                                                                                 c ,: , , , _,~ ~,;a
                                                                                ~,                                 DL UTl'
 J


 6                   ~,JIV~ ~Ef~ ST-~~S I~..~s~77zLCT COC~lZT
 ~                    cENT12~tL p.=.s~YL~c.T of c ~L~Fc~I2rv~a
 s
 9

10    S ~E~/~~ ~ ~=C Gott 1~ Cam,                                  $ : ~ $ G V oa 206 JBa?C
                                1~ ~ GI'vi'rl"~
11                     v~

                                                                   ~~ (,v~~s~ ~oc~'
12     OVL~1~1C~E Coc~~Y s HErz.=FFS
       D~ f~ /~ f'zTi"l~Iv"r., ~'T'-- ~! L. ~                          evti ~v'~e,v~cy r r.~, j~~~~'i
13                               De,-~e-v~~av,f                            f                        /
                                                                       i~~ I 1 2."~    / i~l GIti►c/I 1 VlrJ-
1~




                                                                   `~o ~''~e s'~"'v"Giti ~e.~sa~.S
16

17

is     ~o o I-(a v~ ~rG ~ ~e D ~` s -~`v~r` ~-t' Cam.,,.-t' J~~(~e,s


 1                                                                ~`
Z~       r
        r ~ J,~~ ~~i✓~ v'~ r~~ r~ v~ c ~.tc~i~+~c~ ciforn`f'ec~i~
23                       -~"o
         v V-c.~~~'             ~`-e_s~~~~ ~ p-~r~-So~S G -s ~01 I ow~-
2~
                                         ~~            r    it             ~
~~      ~ ~ G If vl~l,7 ~       lS    ~, V l C~l 1~►,.~          p'~ I l~~H r/1~~S
                                                                  s
'6      Cam,. ~ s ~ c~ 6 y ~~ ~ O rte,,~,~~ Cv~-, ~fy Sly► e~ r~~{~



          ~~ o
       D~ j                                                ~~ /~1 f- [— rZ~GHTS IZESErty
 Case 8:18-cv-00206-JGB-JC Document 23 Filed 06/12/19 Page 2 of 5 Page ID #:332


 1    ~tln~2rS G -S G~P~G✓~~l~l IL~            ~~ S-~           !~1 v~ ~~.,,, Dom.✓_

 2
 3   ~G6J~ w!n~.~               1   1 ~, ~~ c~,1 I~"~ ~~S ~L~Ise~S~1•~;~c,~

 4                             0
 5
 6
 7
 s
 9   OT Gi 1 IG S ~✓7 ~/1 O IG~1 V~G ~~~ • Dec-/G✓G J l/ bV1 ~~~

1~   O1~    ~V 1~     ~✓1~~~ ~~~il
                                 ~ ~0✓1.5 1 ~,
                                             ~Ll~fe~~--~


11
IZ
13   "~L►~.. l~ +~, ~~f~ -S'~~~ ~ ~Imo►-,~~ c.G
14
15     ~.~1 se~~, ~~I P~,~-f~ c.~~l,-t-~--~`~~- ~II
16   ~~Jai      l ~S        1 !/1~C~ 1       l~-~/    l~ Ss t.~ I~t~G   Gt

17       ~.       v~       C3~ ~1~✓- ~"o ✓~_._S"~~ ~~~ 1 lie _

18               -~    r
19 Z~►2,~ lv'~ Cc~ v► n~~ S lf~~'L~~-S f~EP~i✓2~Tl~l
                                               _ _  ~~
zo                                                                              -r
21
22
23                                                                                     ~5

24     f ~ t/1~c~~~S~Zvi7Ts                  G v~~l0~~.~.ti~~! .sl~.~c T'~S~

2~
26
     I~ G,/'G SS1~..2_ v~~      ~1 Ci i v~ I /•~            GS" Sly of s/L~
27

2g
                                                     ",a1 L-[-i~L~C. ~ wfTS' 2EsE~n..v'E~'~


                                    C 2— ~
oo_ o ~   ~~                                                     ~
    ,
    ,~~n-t.~9s~?a ~J.~-I ~~~2!'7~7~~~                                       C ~)                 b ~ —~j--9 oC1~~?v~Cl
                                                                                                                                                 ~~ 8Z
                                                                                                                                                  LZ
                                                                                                                                                  9Z
          c                                                                                                                                       cZ
    ,~,~G     ,~~                ~ ~            b               ,~     ~ vl l                / ~~1               ~~       ~         ~       ~1    t%Z
                                                                                     1
                                                                                                                                                  L {.
    ~ 1~                                                                                                                                          ZZ
                                        S.'              '~'~                            "~'~a~                                                   IZ
     J~                v
                           ,~/                  Y
                                                         Y►a                                            +
                                                                                                                      ~ sa
                                                                                                                      1
                                                                                                                                                  OZ
                                                                                                                                                  6i
                                 S ~/      ~~            vii~                        ~ tel I
                                                                                           R `~-             ~ ~                   b              8i
                       ` f                                      S~i             o                   ,~     a                                      LI
                                                                                                                                   , ,~-C~
                                      ~ ~t~ ~                              r~               ►~      c~ -~~~+ ~                                    9I
                                  ~                                    a                                                                a
                       ~                                 ~~           ~ c~ o                            ~~ ► '~                ~ cJ o             SI
                                                                                                                                                  ~I
                                S ~'        ~ ~~ S ~
                   ~              ~r4        , , o ~ t~I~                       +~           ~              v,~ ~             vl~d                £I
                                                                                                                                                  Zi
                           .1                    _                                                                                          ,     TT
                                                                                                                                                  OT
                           M
                  tea,                  ~       ~,n              ~~ o                      s            ~                                        6
                                                                                                                                                 s
                                 ~          ;~ c~ s                  ~a~ ~'                        - ~~                        ,                 L
~f
                                                                                                                                                 9
              '    ~           ~i~~~            ct~~                 ~M v~                                  OO     ~►~~10                        c
                                S' ~p~.,             ~        -~o~ c~                              ,~              5,~~ .~                       b
                                                                      ../
                                                     ~'         S      S                                                      S' ~c /1
                                                                                                                                                 Z
                                                          • -
                                 o      s ~                           .~                       r~           -~     ~               o             t
                  Case 8:18-cv-00206-JGB-JC Document 23 Filed 06/12/19 Page 3 of 5 Page ID #:333
Folsom State Prison                                                                        -~'
~~0. ~o~ 715071
R~pr~~a, ~A 95671
 ~art~e:
 ~,      SAC—v'Cll~ Cl't~-~~ov~!17

                                                                                                                                                ~~~:
                                                            ~ p,,~~l                                                                                   ~                 coin;
 California Dept. of Corrections     tr► .S` C3.SS~'Yc~~.
       and I~ehabiiitation           C ~r.~t✓~1. ~ ~ rS"~"✓ic..~ c~'~ C,~-                                                                                 '~~'~ ~yr
         I I lVT lVIA1L                                                                                                                                                          )
                                                                           r                                                           ~           CElt'~lRAd
                                                                                                                                                        QV DISTRICT OF~~~~


                                              cis ~v~~I~s,, C_~''~,, G~ vc~rz-/Sys                                                                                      `~`~
                                                                                                            L'
                   ~pLSp,~
             ;
             -               ~
             r:r                 ~
             ~t

                                                                                                 :;i                            :i             e   e i          z
                   -Qp                                                                ~~               j$        j~   eif !~e   :~~   is             :il:
                      E'PR c~~       .... ~ ...   ...... ... ..r .......       ~. .. .                                                     .s ~t~. i.    i~~i~. i~~iS
v ~ G c~
           ✓1~/of-~v~~ 1 ~r~~~~-C~~~
                                                                                                                                                                                     Case 8:18-cv-00206-JGB-JC Document 23 Filed 06/12/19 Page 4 of 5 Page ID #:334
Case 8:18-cv-00206-JGB-JC Document 23 Filed 06/12/19 Page 5 of 5 Page ID #:335




                                                                     1
                                            ~~




                                                                 i

                                                             9




                                                           \             a

                                                                 Y
